Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
                                 SPECIFICATION OBJECTION
Insertion of continuing data of PCT document in [0001] of the specification is needed.  Submission of a whole new paragraph would be needed.

				     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “and/or” in “a corrosion inhibitor comprising an alkali inorganic alkali and/or alkaline earth metal compound”, “an aldehyde and/or ketone component” and “at least one aromatic ring comprising a ketone and/or aldehyde group and at least one pendant group” in claims 1, 9 and 17 are confusing since it is unclear whether the  the “an aldehyde and/or ketone component”.   Also, it is unclear whether the “at least one pendant group” is directed to the aldehyde component, the ketone component or both aldehyde and ketone components.
Other claims depend from the indefinite claims would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al (US 2012/0128989 A1) in view of Bittner et al (US 2006/0093755 A1), and further in view of Walters et al (US 8,231,970).
Richert et al teach a multicoat paint system comprising at least one basecoat (A) comprising a corrosion-inhibiting component (a.3) having an aromatic parent structure, a color/effect basecoat (B) and at least one clearcoat (C) in abstract.  The recited “at least one” would encompass two or more coating which would make claim 10 obvious.  Also, a primer taught in [0086] which would make claim 10 obvious as well.
Examples 1-3 ([0009]) teach that the basecoat material (B) and the clearcoat (C) are different from the basecoat material (A) which would meet claim 9. 

Richert et al teach substrates such as steel used for motor vehicles in [0082-0083] which would encompass the recited profiled steel (e.g.. one having different height and/or thickness depending on a desired shape/application) of claim 14.
Richert et al teach various pigments such as zinc white and zinc sulfide in [0045] which would make claims 15, 16, 30 and 31 obvious.
Richert et al teach employing other additives such as crosslinking agent and adhesion promoters in [0064].
The instant invention further recites a step of cleaning surface of a substrate and an additional inorganic corrosion inhibitors such as an inorganic compound comprising magnesium compound (magnesium oxide is taught in example). 
Bittner et al teach cleaning/pickling of a metal substrate before coating in [0043-0043-0046].
Walters et al teach corrosion resistant coating comprising magnesium oxide particles in abstract and claims 1 and 11-13.  Walters et al teach various alkoxysilanes in claim 13 and col. 13, lines 6-29.  The various alkoxysilanes are well-known adhesion promoters falling within scope adhesion promoters taught in [0064] of Richert et al. Walters et al further teach that various film-forming polymer including those cured under ambient conditions at col. 15, lines 46-47 which would make claim 18 obvious.
Thus, it would have been obvious to one skilled in the art the effective filing date of invention to clean metal substrate of Richert et al before coating as taught by Bittner  the basecoat material (A) for coating a metal substrate (e.g. steel) of Richert et al and Bittner et al and further utilization of the film-forming polymer cured under ambient conditions taught by Walters et al in the basecoat (A) of Richert et al would be considered an obvious modification absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al (US 2012/0128989 A1) in view of Bittner et al (US 2006/0093755 A1), and further in view of Walters et al (US 8,231,970) as applied to claim 1-6, 8-28, 30 and 31 above and further in view of Gayet et al (US 9,018,421).
The instant claims 7 and 29 further recites 2-hydroxy-3-methoxy benzaldehyde over 3-methoxy-4-hydroxybenzaldehyde of Richert et al.
The 2-hydroxy-3-methoxy benzaldehyde (o-vanillin) would be known isomer of 3-methoxy-4-hydroxybenzaldehyde as taught by col. 4, line 18 of Gayet et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize 2-hydroxy-3-methoxy benzaldehyde (o-vanillin) .

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al (US 2012/0128989 A1) in view of Bittner et al (US 2006/0093755 A1), and further in view of Walters et al (US 8,231,970) as applied to claim 1-6, 8-28, 30 and 31 above and further in view of Sambasivan et al (US 2004/0206267 A1).
The instant claims 15 and 23 further recite optional blasted steel over Richert et al, Bittner et al and Walters et al.
Utilization of the blasted clean metal substrate for coating is well-known as taught by [0072] of Sambasivan et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known blasted clean metal substrate taught by Sambasivan et al in Richert et al, Bittner et al and Walters et al thereof since utilization of the blasted clean metal substrate for coating is well-known as taught by Sambasivan et al absent showing otherwise.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 2015/0133576 A1 teaches various commercial corrosion inhibitors in Table V.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Oct. 20, 2021                                                     /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762